Citation Nr: 1511586	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  14-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of rating for bilateral hearing loss from 50 percent to 20 percent, effective February 1, 2014, was proper. 

2.   Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 7, 2014.

3.  Entitlement to an increased disability rating for service-connected hearing loss in excess of 20 percent prior to November 6, 2014 and in excess of 70 percent after November 6, 2014.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1944 to October 1946 and from May 1951 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board previously remanded this matter for additional development in October 2014.  The additional development included obtaining a medical opinion from a VA audiologist.  The Board is satisfied that there has been substantial compliance with the remand directives set out in October 2014 regarding the claim for an increased rating for bilateral hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the reduction, the evidence did not show material improvement in the Veteran's hearing loss, including under the ordinary conditions of work and life.

2.  Prior to November 6, 2014, the Veteran had Level VIII hearing acuity in both ears.   

3.  From November 6, 2014, the Veteran had Level X hearing acuity in the right ear and Level IX hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The reduction from 50 percent to 20 percent for bilateral hearing loss was improper, and the 50 percent rating is restored, effective from February 1, 2014.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107, 38 C.F.R. §§ 3.105(e), 3.344 (b) (2014).

2.  Prior to November 6, 2014, the criteria for a rating in excess of 50 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  From November 6, 2014, the criteria for a rating in excess of 70 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a letter dated in October 2012 informed the Veteran of what evidence was required to substantiate his increased rating claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice regarding effective dates and disability ratings. 

The VCAA duties to notify and assist do not apply where the issue is a reduction in rating.  However, there are specific particularized notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Here, the RO complied with the notice requirements pertaining to rating reductions.   Therefore, consideration of the claim regarding the propriety of reduction in rating for bilateral hearing loss proceeds to the merits of whether reduction in rating was appropriate.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations for his hearing loss disability in July 2011, April 2013 and November 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete audiometric examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reduction of  Disability Rating for Bilateral Hearing Loss

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran at his latest address that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).
 
With respect to disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c); see Smith v. Brown, 5 Vet. App. 335 (1993).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

In an October 2011 rating decision, the RO increased the rating for bilateral hearing loss disability from 20 percent to 50 percent.  A May 2013 rating decision proposed to decrease the evaluation of bilateral hearing loss to 20 percent disabling.  A November 2013 rating decision implemented a decrease of the rating assigned from 50 percent to 20 percent.   

Initially, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  A June 2013 rating decision proposed to reduce the rating for bilateral hearing loss.  The Veteran was informed of the proposed reduction in a June 2013 letter.  He was given 60 days to present additional evidence and was notified at his address of record.  He did not request a predetermination hearing.  The Veteran was informed that the reason the RO proposed to reduce his rating from 50 percent to 20 percent was because his condition had improved.  The final reduction was implemented in a November 2013 rating decision.  The effective date of the reduction, February 1, 2014, was effective the last day of the month after expiration of the 60-day period from the date of notice of the November 2013 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e).  Thus, all procedural requirements were met.

The Board will now review the November 2013 rating decision that reduced the rating for bilateral hearing loss disability from 50 percent to 20 percent to determine whether the reduction was supported by the evidence.

The reduction of the rating for hearing loss was based on a VA examination in April 2013.  The average puretone thresholds were 72.5 for the right ear and 55 for the left ear.  Speech discrimination scores were 72 percent for the right ear and 80 percent for the left ear.  

The audiometric values obtained in April 2013 reflect an exceptional pattern of hearing impairment for the right ear, as defined by § 4.86.  The Board must consider both Table VI and Table VIa, whichever results in the higher numeral.  Applying the values to Table VI, a numeric designation of VI is obtained for the right ear.  A numeric designation of VI is also obtained using Table VIa. 

Applying the values obtained for the left ear to Table VI, a numeric designation of IV is obtained.  Table VII provides that a 20 percent rating is warranted for numeric designations of VI and IV.

The Veteran previously had a VA examination for hearing loss in July 2011.  On that examination, average puretone thresholds obtained were 67.5 in the right ear and 60 in the left ear.  The July 2011 examination showed speech discrimination scores of 48 percent in both ears. 

The audiometric thresholds obtained in April 2013 reflect a slightly higher average audiometric threshold for the right ear and slightly lower audiometric threshold for the left ear than the July 2011 examination.  However, the April 2013 examination showed speech discrimination percentages that were higher than the July 2011 examination by 24 percent in the right ear and 32 percent in the left ear.  The case was remanded in order for the VA audiologist who performed the examinations to address the variation in the speech discrimination scores between the two examinations and to attempt to reconcile the scores.  

In a November 2014 addendum opinion, the audiologist opined that it is difficult to reconcile the difference in the scores.  She indicated that his testing on examination required reinstruction because his scores were not consistent with air conduction puretone averages.  The VA audiologist indicated that he has significant hearing loss and requires binaural amplification to have his hearing needs met.  The audiologist opined that, regardless of the differing speech recognition scores, the Veteran has significant communication needs with regard to his hearing loss.   

The RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior July 2011 VA examination, which had formed the basis for the award of his 50 percent rating.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  

In this case, there is variation between the speech discrimination scores on the 2011 and 2013 VA examinations which could not be reconciled by a VA audiologist.  Further, the post-reduction evidence confirms that there has not been actual improvement.  In this regard, the Veteran demonstrated higher audiometric thresholds on examination in November 2014 than in April 2013 and also reported that he could not hear voices or sounds without hearing aids.  Thus, there remains some doubt as to whether there was an actual improvement in the Veteran's hearing loss disability, and the existing 50 percent evaluation should remain in effect.  38 C.F.R. § 3.344(b).  Accordingly, the 50 percent rating for bilateral hearing loss is restored, effective from the date of the reduction, February 1, 2014.

Increased Rating for Bilateral Hearing Loss

A May 1977 rating decision granted service connection for bilateral hearing loss.  A 
non-compensable (0 percent) rating was assigned from January 1977.  A June 2007 rating decision increased the evaluation for bilateral hearing loss to 20 percent, effective from April 2006.  A claim for an increased rating for bilateral hearing loss was received in July 2011.  An October 2011 rating decision granted a 50 percent rating.  A May 2013 rating decision proposed to decrease the evaluation of bilateral hearing loss to 20 percent disabling.  A November 2013 rating decision decreased the rating to 20 percent from February 1, 2014.  A December 2014 rating decision assigned a 70 percent rating for from November 6, 2014.

In this decision, the Board has restored the 50 percent rating for hearing loss prior to November 6, 2014.  Thus, the issue for the Board's consideration is entitlement to an increased rating in excess of 50 percent prior to November 6, 2014 and in excess of 70 percent thereafter.

A report of a VA examination dated in July 2011 obtained the following audiometric thresholds, in decibels:


1000
2000
3000
4000
RIGHT
65
65
70
70
LEFT
55
55
60
70

Average puretone thresholds were 67.5 for the right ear and 60 for the left ear.  Speech discrimination scores were 48 percent for both ears.  

Because the examination shows an exceptional pattern of hearing impairment for the right ear as defined by § 4.86, the Board must consider the application of both Table VI and Table VIA. 

Using Table VI, a numeric designation of VIII is obtained for the right ear.  Table VIA provides a numeric designation of V.  The values obtained for the left ear result in a numeric designation of VIII for the left ear.  Based upon numeric designations of VIII for both ears, a 50 percent rating is assignable.  

The Veteran reported that his overall functional impairment was that he could not hear at all.  He reported that he did not do any driving and could not hear conversations.  

The Veteran had a VA examination in April 2013.  The following audiometric thresholds were obtained:  


1000
2000
3000
4000
RIGHT
70
80
75
65
LEFT
50
55
50
65

Average puretone thresholds were 72.5 for the right ear and 55 for the left ear.  Speech discrimination scores were 72 percent for the right ear and 80 percent for the left ear.  As the audiometric findings show exceptional hearing impairment in the right ear, the application of Table VI and Table VIa must be considered.  Applying Table VI, a numeric designation of VI is obtained for the right ear.  A numeric designation of VI is obtained using Table VIA.  Applying the values for the left ear to Table VI, a numeric designation of IV is obtained.  Table VII provides that a 20 percent rating is assignable for numeric designations of VI and IV.  

As explained above, as the difference in speech discrimination scores was not capable of being resolved by the VA examiner.  Therefore, the Board concluded that there was doubt regarding the speech discrimination scores.  Accordingly, the Board will continue the 50 percent rating and will not assign a lower staged rating based upon the April 2013 examination.   

Upon VA examination in November 2014, the following audiometric thresholds, in decibels, were obtained: 


1000
2000
3000
4000
RIGHT
95
100
100
105
LEFT
80
90
95
100

The puretone threshold averages were 100 for the right ear and 91.25 for the left ear.  The Veteran had speech recognition of 58 percent in each ear.  

As the evidence shows exceptional hearing impairment in both ears, the Board will consider the application of both Table VI and Table VIA.  Applying the values obtained for the right ear to Table VI, a numeric designation of IX is obtained.  Applying Table VIA, a numeric designation of X is obtained for the right ear.  Table VI provides a numeric designation of VIII for the left ear.  Table VIA provides a numeric designation of IX.  Table VII provides a 70 percent rating for numeric designations of IX and X.  

Based upon the foregoing, the Board finds that the criteria for a rating in excess of 50 percent for bilateral hearing loss were not met during the rating period prior to November 6, 2014.  The Board finds that the criteria for a rating in excess of 70 percent are not met for the period from November 6, 2014.  As the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the July 2011, April 2013 and November 2014 examinations addressed functional effects of the Veteran's hearing loss. 

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an 
extraschedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is 
warranted. VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak at 455.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board has considered the complaints that he has difficulty understanding conversations and cannot hear.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. Consequently, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R.
§ 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a TDIU has been developed and adjudicated by the RO.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Restoration of a 50 percent disability rating for bilateral hearing loss, effective February 1, 2014 is granted.

A rating in excess of 50 percent for bilateral hearing loss prior to November 6, 2014 and in excess of 70 percent from November 6, 2014 is denied.


REMAND

Additional development is necessary with respect to the claim for entitlement to a TDIU.  In the prior remand, the Board directed that the Veteran should be scheduled for a VA examination regarding his employability.  The Veteran subsequently underwent several VA examinations, including examinations for hearing loss, arteriosclerotic heart disease, hypertension, bilateral knee disabilities, prostate cancer and hemorrhoids.  The examinations each addressed the functional impact of the individual disabilities on the Veteran's ability to work; however, none of the examinations considered all of the Veteran's service-connected disabilities, as directed by the remand.  

In addition, the December 2014 Supplemental Statement of the Case addressed whether the Veteran's hearing loss renders him unemployable but did not consider the Veteran's other service-connected disabilities, as directed by the remand.  

The Board finds that the development directed by the Board in its last remand was not completely accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that a remand is warranted to obtain an addendum opinion from the physician who performed the VA examinations in November 2014.  The physician should consider all of the Veteran's service-connected disabilities and provide an opinion regarding the functional impact of his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who performed VA examinations for hypertension, heart disease, knee disabilities, prostate cancer and hemorrhoids in November 2014.  If that examiner is not available, the opinion should be provided by another qualified VA audiologist.  The claims file must be provided for the examiner's review, and the examination report must indicate that the claims file was reviewed. 

Based on a review of the entire record, including the VA examinations performed in November 2014, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities, including arteriosclerotic heart disease, bilateral hearing loss, tinnitus, left knee status post arthroplasty, external hemorrhoid, hypertension, prostate cancer, erectile dysfunction and left knee surgical scar, without regard to the Veteran's age or nonservice-connected disabilities.  

In addressing the functional effects of the Veteran's service-connected disabilities on his occupational functioning, the examiner should consider his 
educational and occupational experience.  The examiner must provide a rationale for all opinions expressed.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


